Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art Kato (Kato et al., 5,077,803) teaches a biological detecting system comprising a light source (Abstract); wherein the system provides for collating a fingerprint by employing such a biological detecting system (col. 2, lines 52-54); and wherein light propagates through a transparent body 92, wherein an angle exceeds a critical angle determined by the refractive index of the light guiding board 92, and the reflected light is condensed by an imaging optical system 93 to form an image on a photodetector 94 (Fig. 21; col. 15, line 42 to col. 16, line 5). Prior art Fujieda (Fujieda et al., 6,011,860) teaches a fingerprint collation system (col. 1, lines 7-10); and wherein the prior art system can have a light source 2, that radiates an optical beam 3, wherein incident light 5 is propagated through optical guide plate 1, and the reflected light 7 carries the image of the fingerprint 7 (Fig. 1; col. 1, lines 31-52). However, none of the prior art of record, either alone or in combination, teach each and every limitation within the claim language, specifically “…characterized in that the thickness (e) of the sheet is strictly less than a limiting thickness emax, where emax= L/2 x tan(c), such that in use, a first part of the light rays (20b, 20c) is propagated from the acquisition surface (14) to the outlet (15) without reflection on the acquisition surface (14) while a second part of the light rays (20a, 20d) coming from the acquisition 25surface (14) is reflected towards said acquisition surface (14) after reflection on the second face (12) during the propagation from the acquisition surface (14) to the outlet (15), and in that the imager (13) is configured to acquire a first image during a first acquisition time corresponding to the reception of the first part of the light rays (20b, 20c) and a second image during a second acquisition time corresponding to the reception of the second part of the light 30rays (20a, 20d),” and therefore the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov